Exhibit 10.6

 

[g227645kli001.gif]

 

600 Lexington Avenue, 6th Floor, New York, NY 10022

Phone:  212.759.4433   Fax:  212.759.5532

www.alvarezandmarsal.com

 

September 15, 2008

 

Lehman Brothers Holdings, Inc.

745 Seventh Avenue
New York, NY 10019

 

Dear Sir/Madam:

 

This letter confirms and sets forth the terms and conditions, subject to the
approval of the Bankruptcy Court, of the engagement between Alvarez & Marsal
North America, LLC (“A&M”) and Lehman Brothers Holdings, Inc. (the “Company”),
including the scope of the services to be performed and the basis of
compensation for those services.  Upon execution of this letter by each of the
parties below and receipt of the retainer described below, this letter will
constitute an agreement between the Company and A&M.

 


1.             DESCRIPTION OF SERVICES


 


A.                                       PERSONNEL.  IN CONNECTION WITH THIS
ENGAGEMENT, A&M SHALL MAKE AVAILABLE TO THE COMPANY AND ITS SUBSIDIARIES:


 


(I)                                     BRYAN P. MARSAL TO SERVE AS THE CHIEF
RESTRUCTURING OFFICER (THE “CRO”); AND


 


(II)                                  UPON THE MUTUAL AGREEMENT OF A&M AND THE
BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), SUCH ADDITIONAL PERSONNEL (WHO
MAY BE EMPLOYEES OF AFFILIATES OF A&M WHICH AFFILIATES ARE WHOLLY-OWNED BY A&M’S
PARENT COMPANY AND EMPLOYEES) AS ARE NECESSARY TO ASSIST IN THE PERFORMANCE OF
THE DUTIES SET FORTH IN CLAUSE 1.B BELOW (THE “ADDITIONAL PERSONNEL”).  UP TO
TWO OF SUCH ADDITIONAL PERSONNEL SHALL BE DESIGNATED BY THE COMPANY AS EXECUTIVE
OFFICERS (THE “ADDITIONAL OFFICERS”).


 


B.                                      DUTIES.


 


(I)                                     THE CRO, TOGETHER WITH ANY ADDITIONAL
PERSONNEL, IN COOPERATION WITH THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE
“CEO”), SHALL PERFORM A FINANCIAL REVIEW OF THE COMPANY, INCLUDING BUT NOT
LIMITED TO A REVIEW AND ASSESSMENT OF FINANCIAL INFORMATION THAT HAS BEEN, AND
THAT WILL BE, PROVIDED BY THE COMPANY TO ITS CREDITORS, INCLUDING WITHOUT
LIMITATION ITS SHORT AND LONG-TERM PROJECTED CASH FLOWS;

 

--------------------------------------------------------------------------------


 


(II)           THE CRO AND ANY ADDITIONAL PERSONNEL SHALL ASSIST IN ASSET SALES,
THE IDENTIFICATION OF COST REDUCTION AND OPERATIONS IMPROVEMENT OPPORTUNITIES;


 


(III)          THE CRO AND ANY ADDITIONAL PERSONNEL SHALL ASSIST THE CEO IN
DEVELOPING FOR THE BOARD’S REVIEW POSSIBLE RESTRUCTURING PLANS OR STRATEGIC
ALTERNATIVES FOR MAXIMIZING THE ENTERPRISE VALUE OF THE COMPANY’S VARIOUS
BUSINESS LINES;


 


(IV)          THE CRO SHALL SERVE AS THE PRINCIPAL CONTACT WITH THE COMPANY’S
CREDITORS WITH RESPECT TO THE COMPANY’S FINANCIAL AND OPERATIONAL MATTERS; AND


 


(V)           THE CRO AND ANY ADDITIONAL PERSONNEL SHALL PERFORM SUCH OTHER
SERVICES IN CONNECTION WITH THE RESTRUCTURING PROCESS AS REASONABLY REQUESTED OR
DIRECTED BY THE BOARD, THE CEO, AND OTHER AUTHORIZED COMPANY PERSONNEL.


 


C.                                       REPORTING.  THE CRO AND ANY ADDITIONAL
PERSONNEL SHALL REPORT TO THE CEO AND TO THE BOARD.


 


D.                                      EMPLOYMENT BY A&M.  THE CRO AND ANY
ADDITIONAL PERSONNEL WILL CONTINUE TO BE EMPLOYED BY A&M AND WHILE RENDERING
SERVICES TO THE COMPANY WILL CONTINUE TO WORK WITH OTHER PERSONNEL AT A&M IN
CONNECTION WITH OTHER UNRELATED MATTERS, WHICH WILL NOT UNDULY INTERFERE WITH
SERVICES PURSUANT TO THIS ENGAGEMENT.  WITH RESPECT TO THE COMPANY, HOWEVER, THE
CRO AND ANY ADDITIONAL OFFICERS SHALL OPERATE UNDER THE DIRECTION OF THE BOARD
AND A&M SHALL HAVE NO LIABILITY TO THE COMPANY FOR ANY ACTS OR OMISSIONS OF SUCH
PERSONS OTHER THAN CAUSED BY THEIR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE
CRO SHALL NOT UNDERTAKE ANOTHER CLIENT ENGAGEMENT FOR SIX (6) MONTHS FROM THE
DATE HEREOF.  TO THE EXTENT REQUIRED TO PROVIDE THE SERVICES HEREUNDER, THE
ADDITIONAL OFFICERS WILL DEVOTE ALL OF THEIR BUSINESS TIME TO THE BUSINESS AND
AFFAIRS OF THE COMPANY BUT IT WILL NOT BE A BREACH OF THE FOREGOING FOR THEM TO
ATTEND TO ADMINISTRATIVE MATTERS OF A&M.


 


E.                                       PROJECTIONS; RELIANCE; LIMITATION OF
DUTIES.  YOU UNDERSTAND THAT THE SERVICES TO BE RENDERED BY THE CRO AND ANY
ADDITIONAL PERSONNEL MAY INCLUDE THE PREPARATION OF PROJECTIONS AND OTHER
FORWARD-LOOKING STATEMENTS, AND THAT NUMEROUS FACTORS CAN AFFECT THE ACTUAL
RESULTS OF THE COMPANY’S OPERATIONS, WHICH MAY MATERIALLY AND ADVERSELY DIFFER
FROM THOSE PROJECTIONS AND OTHER FORWARD-LOOKING STATEMENTS.  IN ADDITION, THE
CRO AND ANY ADDITIONAL PERSONNEL WILL BE RELYING ON INFORMATION PROVIDED BY
OTHER MEMBERS OF THE COMPANY’S MANAGEMENT IN THE PREPARATION OF THOSE
PROJECTIONS AND OTHER FORWARD-LOOKING STATEMENTS.  NEITHER THE CRO, ANY
ADDITIONAL PERSONNEL NOR A&M MAKES ANY

 

2

--------------------------------------------------------------------------------


 


REPRESENTATION OR GUARANTEE THAT AN APPROPRIATE RESTRUCTURING PROPOSAL OR
STRATEGIC ALTERNATIVE CAN BE FORMULATED FOR THE COMPANY, THAT ANY RESTRUCTURING
PROPOSAL OR STRATEGIC ALTERNATIVE PRESENTED TO THE BOARD WILL BE MORE SUCCESSFUL
THAN ALL OTHER POSSIBLE RESTRUCTURING PROPOSALS OR STRATEGIC ALTERNATIVES, THAT
RESTRUCTURING IS THE BEST COURSE OF ACTION FOR THE COMPANY OR, IF FORMULATED,
THAT ANY PROPOSED RESTRUCTURING PLAN OR STRATEGIC ALTERNATIVE WILL BE ACCEPTED
BY ANY OF THE COMPANY’S CREDITORS, SHAREHOLDERS AND OTHER CONSTITUENTS. 
FURTHER, NEITHER THE CRO, AND ANY ADDITIONAL PERSONNEL NOR A&M ASSUMES
RESPONSIBILITY FOR THE SELECTION OF ANY RESTRUCTURING PROPOSAL OR STRATEGIC
ALTERNATIVE THAT ANY SUCH OFFICER ASSISTS IN FORMULATING AND PRESENTING TO THE
BOARD, AND THE CRO AND ANY ADDITIONAL PERSONNEL SHALL BE RESPONSIBLE FOR
IMPLEMENTATION ONLY OF THE PROPOSAL OR ALTERNATIVE APPROVED BY THE BOARD AND
ONLY TO THE EXTENT AND IN THE MANNER AUTHORIZED AND DIRECTED BY THE BOARD.


 


2.             COMPENSATION


 


A.                                       A&M WILL BE PAID BY THE COMPANY FOR THE
SERVICES OF THE CRO AND ANY ADDITIONAL PERSONNEL AT THE FOLLOWING HOURLY BILLING
RATES.  THE HOURLY BILLING RATE FOR THE CRO IS $850.  THE CURRENT HOURLY BILLING
RATES FOR OTHER A&M PERSONNEL, BASED ON THE POSITION HELD BY SUCH A&M PERSONNEL
IN A&M, ARE:

 

i.

Managing Director

 

$550 - 850

ii.

Director

 

$450 - 600

iii.

Associate

 

$300 - 450

iv.

Analyst

 

$175 - 300

 

Such rates shall be subject to adjustment annually at such time as A&M adjusts
its rates generally.

 


B.                                      IN ADDITION, A&M WILL BE REIMBURSED BY
THE COMPANY FOR THE REASONABLE OUT-OF-POCKET EXPENSES OF THE CRO AND ANY
ADDITIONAL PERSONNEL, AND IF APPLICABLE, OTHER A&M PERSONNEL, INCURRED IN
CONNECTION WITH THIS ASSIGNMENT, SUCH AS TRAVEL, LODGING, DUPLICATIONS, COMPUTER
RESEARCH, MESSENGER AND TELEPHONE CHARGES.  IN ADDITION, A&M SHALL BE REIMBURSED
BY THE COMPANY FOR THE REASONABLE FEES AND EXPENSES OF ITS OUTSIDE COUNSEL
INCURRED IN CONNECTION WITH THE PREPARATION, NEGOTIATION, ENFORCEMENT AND
APPROVAL OF THIS AGREEMENT.  ALL FEES AND EXPENSES DUE TO A&M WILL BE BILLED ON
A MONTHLY BASIS OR, AT A&M’S DISCRETION, MORE FREQUENTLY.


 


C.                                       THE COMPANY SHALL PROMPTLY REMIT TO A&M
A RETAINER IN THE AMOUNT OF $2,500,000, WHICH SHALL BE CREDITED AGAINST ANY
AMOUNTS DUE AT THE TERMINATION OF THIS ENGAGEMENT AND RETURNED UPON THE
SATISFACTION OF ALL OBLIGATIONS HEREUNDER.

 

3

--------------------------------------------------------------------------------


 


D.                                      THE COMPANY AND A&M RECOGNIZE THAT IT IS
APPROPRIATE THAT A&M RECEIVE INCENTIVE COMPENSATION FOR ITS SERVICES HEREUNDER,
IN ADDITION TO THE COMPENSATION SET FORTH ABOVE.  TO ESTABLISH SUCH INCENTIVE
COMPENSATION (THE “INCENTIVE FEE”), A&M AND THE COMPANY WILL SEEK TO REACH
AGREEMENT WITHIN NINETY (90) DAYS FROM THE DATE HEREOF ON THE AMOUNT OF SUCH
INCENTIVE FEE AND THE TERMS ON WHICH IT SHALL BE PAYABLE.


 


3.             TERM

 

The engagement will commence as of the date hereof and may be terminated by
either party without cause by giving 30 days’ written notice to the other
party.  A&M normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue to
represent the Company, or unless other just cause exists.  After notice of
termination by the Company, A&M will provide services as reasonably requested by
the Company in connection with the restructuring process for up to thirty (30)
days.  In the event of any such termination, any fees and expenses due to A&M
shall be remitted promptly (including fees and expenses that accrued prior to
but were invoiced subsequent to such termination).  If the Company terminates
this engagement without Cause or if A&M terminates this engagement for Good
Reason, A&M shall also be entitled to receive the Incentive Fee upon the
occurrence of the event to be agreed upon if such event occurs within nine
(9) months of the termination.  The Company may immediately terminate A&M’s
services hereunder at any time for Cause by giving written notice to A&M.  Upon
any such termination, the Company shall be relieved of all of its payment
obligations under this Agreement, except for the payment of fees and expenses
through the effective date of termination (including fees and expenses that
accrued prior to but were invoiced subsequent to such termination) and its
obligations under paragraphs 7 and 8.  For purposes of this Agreement, “Cause”
shall mean if (i) the CRO or any of the Additional Personnel is convicted of,
admits guilt in a written document filed with a court of competent jurisdiction
to, or enters a plea of nolo contendere to, an allegation of fraud,
embezzlement, misappropriation or any felony; (ii) the CRO or any of the
Additional Personnel willfully disobeys a lawful direction of the Board; or
(iii) a material breach of any of A&M’s or the CRO or any of the Additional
Personnel material obligations under this Agreement which is not cured within 30
days of the Company’s written notice thereof to A&M describing in reasonable
detail the nature of the alleged breach.  For purposes of this Agreement,
termination for “Good Reason” shall mean either its resignation caused by a
breach by the Company of any of its material obligations under this Agreement
that is not cured within 30 days of A&M having given written notice of such
breach to the Company describing in reasonable detail the nature of the alleged
breach.

 

4

--------------------------------------------------------------------------------


 


4.             NO AUDIT, DUTY TO UPDATE.


 

It is understood that the CRO, any Additional Personnel and A&M are not being
requested to perform an audit, review or compilation, or any other type of
financial statement reporting engagement that is subject to the rules of the
AICPA, SEC or other state or national professional or regulatory body.  They are
entitled to rely on the accuracy and validity of the data disclosed to them or
supplied to them by employees and representatives of the Company.  The CRO, any
Additional Personnel and A&M are under no obligation to update data submitted to
them or review any other areas unless specifically requested by the Board to do
so.

 


5.             NO THIRD PARTY BENEFICIARY.


 

The Company acknowledges that all advice (written or oral) given by A&M to the
Company in connection with this engagement is intended solely for the benefit
and use of the Company (limited to its Board and management) in considering the
matters to which this engagement relates.  The Company agrees that no such
advice shall be used for any other purpose or reproduced, disseminated, quoted
or referred to at any time in any manner or for any purpose other than
accomplishing the tasks referred to herein without A&M’s prior approval (which
shall not be unreasonably withheld), except to Company counsel or as required by
law.

 


6.             CONFLICTS.


 

A&M is not currently aware of any relationship that would create a conflict of
interest with the Company or those parties-in-interest of which you have made us
aware.  Because A&M is a consulting firm that serves clients on an international
basis in numerous cases, both in and out of court, it is possible that A&M may
have rendered or will render services to or have business associations with
other entities or people which had or have or may have relationships with the
Company, including creditors of the Company.  In the event you accept the terms
of this engagement, A&M will not represent, and A&M has not represented, the
interests of any such entities or people in connection with this matter.  Each
of the Companies acknowledges and agrees that the services being provided
hereunder are being provided on behalf of each of them and each of them hereby
waives any and all conflicts of interest that may arise on account of the
services being provided on behalf of any other Company.  Each Company represents
that it has taken all corporate action necessary and is authorized to waive such
potential conflicts of interest.

 


7.             CONFIDENTIALITY / NON-SOLICITATION.


 

The CRO, and Additional Personnel and A&M shall keep as confidential all
non-public information received from the Company in conjunction with this
engagement, except (i) as requested by the Company or its legal counsel; (ii) as

 

5

--------------------------------------------------------------------------------


 

required by legal proceedings or (iii) as reasonably required in the performance
of this engagement.  All obligations as to non-disclosure shall cease as to any
part of such information to the extent that such information is or becomes
public other than as a result of a breach of this provision.  Except as
specifically provided for in this letter, the Company on behalf of itself and
its subsidiaries and affiliates and any person which may acquire all or
substantially all of its assets agrees that, until two (2) years subsequent to
the termination of this engagement, it will not solicit, recruit, hire or
otherwise engage any employee of A&M who worked on this engagement while
employed by A&M (“Solicited Person”).  Should the Company or any of its
subsidiaries or affiliates or any person who acquires all or substantially all
of its assets extend an offer of employment to or otherwise engage any Solicited
Person and should such offer be accepted, A&M shall be entitled to a fee from
the party extending such offer equal to the Solicited Person’s hourly client
billing rate at the time of the offer multiplied by 4,000 hours for a Managing
Director, 3,000 hours for a Senior Director and 2,000 hours for any other A&M
employee.  The fee shall be payable at the time of the Solicited Person’s
acceptance of employment or engagement.

 


8.             INDEMNIFICATION.


 

The Company shall indemnify the CRO and all Additional Personnel to the same
extent as the most favorable indemnification it extends to its officers or
directors, whether under the Company’s bylaws, its certificate of incorporation,
by contract or otherwise, and no reduction or termination in any of the benefits
provided under any such indemnities shall affect the benefits provided to the
CRO or Additional Personnel.  The Company shall use its reasonable best efforts
to cover the CRO and each Additional Officer under the Company’s existing
director and officer liability insurance policy.  If such insurance is obtained,
a Certificate of Insurance evidencing such coverage shall be furnished to A&M
and the Company shall give thirty (30) days’ prior written notice to A&M of
cancellation, non-renewal, or material change in coverage, scope, or amount of
such director and officer liability policy.  If such insurance is obtained, the
Company shall also maintain such insurance coverage for the CRO and each
Additional Officer for a period of not less than two years following the date of
the termination of such officer’s services hereunder.  The provisions of this
section 8 are in the nature of contractual obligations and no change in
applicable law or the Company’s charter, bylaws or other organizational
documents or policies shall affect the CRO’s or any Additional Officer’s rights
hereunder.  The attached indemnity provisions are incorporated herein and the
termination of this agreement or the engagement shall not affect those
provisions, which shall survive termination.

 


9.             MISCELLANEOUS.


 

This Agreement shall (together with the attached indemnity provisions be:
(a) governed and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of

 

6

--------------------------------------------------------------------------------


 

conflict of laws thereof; (b) incorporates the entire understanding of the
parties with respect to the subject matter thereof; and (c) may not be amended
or modified except in writing executed by each of the signatories hereto.  The
Company and A&M agree to waive trial by jury in any action, proceeding or
counterclaim brought by or on behalf of the parties hereto with respect to any
matter relating to or arising out of the performance or non-performance of the
Company or A&M hereunder.  The Company and A&M agree that the Bankruptcy Court
having jurisdiction over the Company’s Chapter 11 case (or any case into which
it may be converted) shall have exclusive jurisdiction over any and all matters
arising under or in connection with their obligations hereunder. 
Notwithstanding anything herein to the contrary, A&M may reference or list the
Company’s name and/or a general description of the services in A&M’s marketing
materials, including, without limitation, on A&M’s website.

 

The next page is the signature page.

 

7

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

 

Very truly yours,

 

 

 

Alvarez & Marsal North America, LLC

 

 

 

 

 

By:

/s/ Bryan P. Marsal

 

 

Bryan P. Marsal

 

 

Managing Director

 

Accepted and Agreed:

 

Lehman Brothers Holdings, Inc.

 

 

By:

/s/ Steven Berkenfeld

 

 

Name:

Steven Berkenfeld

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

INDEMNIFICATION AGREEMENT

 

This indemnity is made part of an agreement, dated September 15, 2008 (which
together with any renewals, modifications or extensions thereof, is herein
referred to as the “Agreement”) by and between Alvarez & Marsal North America,
LLC (“A&M”) and Lehman Brothers Holdings, Inc. (the “Company”), for services to
be rendered to the Company by A&M.

 

A.            The Company agrees to indemnify and hold harmless each of A&M, its
affiliates and their respective shareholders, members, managers, employees,
agents, representatives and subcontractors (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the Indemnified Parties’ acceptance of or the
performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s gross negligence or willful
misconduct.  The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of A&M, except to the extent
that any such liability for losses, claims, damages, liabilities or expenses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party’s gross negligence or willful misconduct.  The Company further agrees that
it will not, without the prior consent of an Indemnified Party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which such Indemnified Party
seeks indemnification hereunder (whether or not such Indemnified Party is an
actual party to such claim, action, suit or proceedings) unless such settlement,
compromise or consent includes an unconditional release of such Indemnified
Party from all liabilities arising out of such claim, action, suit or
proceeding.

 

B.            These indemnification provisions shall be in addition to any
liability which the Company may otherwise have to the Indemnified Parties.  In
the event that, at any time whether before or after termination of the
engagement or the Agreement, as a result of or in connection with the Agreement
or A&M’s and its personnel’s role under the Agreement, A&M or any Indemnified
Party is required to produce any of its personnel (including former employees)
for examination, deposition or other written, recorded or oral presentation, or
A&M or any of its personnel (including former employees) or any other
Indemnified Party is required to produce or otherwise review, compile, submit,
duplicate, search for, organize or report on any material within such
Indemnified Party’s possession or control pursuant to a subpoena or other legal
(including administrative) process, the Company will reimburse the Indemnified
Party for its out of pocket expenses, including the reasonable fees and expenses
of its counsel, and will compensate the Indemnified Party for the time expended
by its personnel based on such personnel’s then current hourly rate.

 

1

--------------------------------------------------------------------------------


 

C.            If any action, proceeding or investigation is commenced to which
any Indemnified Party proposes to demand indemnification hereunder, such
Indemnified Party will notify the Company with reasonable promptness; provided,
however, that any failure by such Indemnified Party to notify the Company will
not relieve the Company from its obligations hereunder, except to the extent
that such failure shall have actually prejudiced the defense of such action. 
The Company shall promptly pay expenses reasonably incurred by any Indemnified
Party in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in by reason of the engagement under
the Agreement, upon submission of invoices therefor, whether in advance of the
final disposition of such action, proceeding, or investigation or otherwise. 
Each Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor.  If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable expenses of such separate counsel upon submission of
invoices therefor.  Nothing herein shall prevent an Indemnified Party from using
separate counsel of its own choice at its own expense.  The Company will be
liable for any settlement of any claim against an Indemnified Party made with
the Company’s written consent, which consent shall not be unreasonably withheld.

 

D.            In order to provide for just and equitable contribution if a claim
for indemnification pursuant to these indemnification provisions is made but it
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) that such indemnification may not be enforced in such case,
even though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties’
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement.  No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

 

E              The Company and A&M shall seek judicial approval for the
assumption of the Agreement or authorization to enter into a new engagement
agreement pursuant to either of which A&M would continue to be engaged by the
Company, the Company shall promptly pay expenses reasonably incurred by the
Indemnified Parties, including attorneys’ fees and expenses, in connection with
any motion, action or claim made either in support of or in opposition to any
such retention or authorization, whether in advance of or following any judicial
disposition of

 

2

--------------------------------------------------------------------------------


 

such motion, action or claim, promptly upon submission of invoices therefor and
regardless of whether such retention or authorization is approved by any court. 
The Company will also promptly pay the Indemnified Parties for any expenses
reasonably incurred by them, including attorneys’ fees and expenses, in seeking
payment of all amounts owed it under the Agreement (or any new engagement
agreement) whether through submission of a fee application or in any other
manner, without offset, recoupment or counterclaim, whether as a secured claim,
an administrative expense claim, an unsecured claim, a prepetition claim or a
postpetition claim.

 

F              The rights provided herein shall not be deemed exclusive of any
other rights to which the Indemnified Parties may be entitled under the
certificate of incorporation or bylaws of the Company, any other agreements, any
vote of stockholders or disinterested directors of the Company, any applicable
law or otherwise.

 

LEHMAN BROTHERS HOLDINGS, INC.

 

ALVAREZ & MARSAL NORTH AMERICA, LLC

 

 

 

By:

/s/ Steven Berkenfeld

 

By:

/s/ Bryan P. Marsal

 

Name: Steven Berkenfeld

 

 

Bryan P. Marsal, Managing Director

 

Title: Vice President

 

 

 

3

--------------------------------------------------------------------------------